
	
		I
		112th CONGRESS
		2d Session
		H. R. 3921
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend temporarily the suspension of duty on Reactive
		  Blue 224.
	
	
		1.Reactive Blue 224
			(a)In
			 generalHeading 9902.02.73 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 12/31/2006 and inserting 12/31/2014.
			(b)Effective
			 Date
				(1)In
			 generalThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
				(2)Retroactive
			 provisionNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law, upon proper request filed with U.S. Customs and Border Protection on or
			 before the 15th day after the date of the enactment of this Act, any entry, or
			 withdrawal from warehouse for consumption, of an article—
					(A)that was made
			 after December 31, 2006, and before the date that is 15 days after the date of
			 enactment of this Act, and
					(B)with respect to
			 which there would have been no duty or a lower rate of duty if the amendment
			 made by subsection (a) applied to such entry or withdrawal,
					shall be
			 liquidated or reliquidated as if such amendment applied to such entry or
			 withdrawal.
